DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over U.S. Patent No. 9532312 by Kim et al. in view of U.S. Pub. No. 20180006746 by Yasuzaki and further view of U.S. Pub. No. 20190387473 by Lang et al.
As to Claim 1, Kim teaches a wireless communication device [Kim, Fig. 2, User device (lost) 102(1)] comprising:
a communicator [Kim, Fig. 6, Communication interface 608] configured to wirelessly communicate with another wireless communication device [Kim, Fig. 2, User device (search) 102(2)]; and
a processor [Kim, Fig. 6, Processor 122] configured to: 
control the communicator to perform sending a plurality of advertisements to the another wireless communication device [Kim, Fig. 5 and Col 11, Lines 3-36, Lost user device transmits a plurality of beacon signals 112], wherein the plurality of advertisements include identification information that identifies the wireless communication device [Kim, Fig. 5 and Col 
Kim does not specify determine an elapsed time from a start of the sending of the plurality of advertisements.
However in analogous art, Yasuzaki teaches determine an elapsed time from a start of the sending of the plurality of advertisements [Yasuzaki, Para 62, MFP 200 confirms/determines the time that has elapsed from the start of the transmission of the advertising signal]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim to determine an elapsed time from a start of the sending of the plurality of advertisements as taught by Yasuzaki in order to improve user experience when using devices that use Bluetooth low energy technology for communicating their status to the user.
The combination of Kim and Yasuzaki does not specify on the basis of the elapsed time from the start of the sending of the plurality of advertisements determined, change a time interval between sending of successive advertisements of the plurality of advertisements and a transmission power used in sending one or more advertisements of the plurality of advertisements.
However in analogous art, Lang teaches on the basis of the elapsed time from the start of the sending of the plurality of advertisements determined, change a time interval between sending of successive advertisements of the plurality of advertisements and a transmission power used in sending one or more advertisements of the plurality of advertisements [Lang, Para 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processing system of Kim and Yasuzaki to change a time interval between sending of successive advertisements of the plurality of advertisements and a transmission power used in sending one or more advertisements of the plurality of advertisements on the basis of the elapsed time from the start of the sending of the plurality of advertisements determined as taught by Lang in order to improve the performance and battery life of the Bluetooth low energy-based devices.
As to Claim 8, Kim teaches a method executed by a wireless communication device [Kim, Fig. 2, User device (lost) 102(1)] comprising a communicator [Kim, Fig. 6, Communication interface 608] that wirelessly communicates with another wireless communication device [Kim, Fig. 2, User device (search) 102(2)], the method comprising:
controlling the communicator to perform sending a plurality of advertisements to the another wireless communication device [Kim, Fig. 5 and Col 11, Lines 3-36, Lost user device transmits a plurality of beacon signals 112], wherein the plurality of advertisements include identification information that identifies the wireless communication device [Kim, Fig. 5 and Col 11, Lines 3-36,Beacon signal 112 includes information regarding the lost user device 102(1) such as identity coding or naming];
Kim does not specify determining an elapsed time from a start of the sending of the plurality of advertisements.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim to determine an elapsed time from a start of the sending of the plurality of advertisements as taught by Yasuzaki in order to improve user experience when using devices that use Bluetooth low energy technology for communicating their status to the user.
The combination of Kim and Yasuzaki does not specify on the basis of the elapsed time from the start of the sending of the plurality of advertisements determined, changing a time interval between sending of successive advertisements of the plurality of advertisements and a transmission power used in sending one or more advertisements of the plurality of advertisements.
However in analogous art, Lang teaches on the basis of the elapsed time from the start of the sending of the plurality of advertisements determined, changing a time interval between sending of successive advertisements of the plurality of advertisements and a transmission power used in sending one or more advertisements of the plurality of advertisements [Lang, Para 46 and Para 51-52, The mode of advertising including the advertising rate and transmit power is dynamically changed over time]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processing system of Kim and Yasuzaki to change a time interval between sending of successive advertisements of the plurality of advertisements and a 
As to Claim 9, Kim teaches a non-transitory computer-readable storage medium storing a program for controlling a wireless communication device [Kim, Fig. 2, User device (lost) 102(1)] comprising a communicator [Kim, Fig. 6, Communication interface 608] that wirelessly communicates with another wireless communication device [Kim, Fig. 2, User device (search) 102(2)], the program causing a computer to at least:
control the communicator to perform sending a plurality of advertisements to the another wireless communication device [Kim, Fig. 5 and Col 11, Lines 3-36, Lost user device transmits a plurality of beacon signals 112], wherein the plurality of advertisements include identification information that identifies the wireless communication device [Kim, Fig. 5 and Col 11, Lines 3-36,Beacon signal 112 includes information regarding the lost user device 102(1) such as identity coding or naming];
Kim does not specify determine an elapsed time from a start of the sending of the plurality of advertisements.
However in analogous art, Yasuzaki teaches determine an elapsed time from a start of the sending of the plurality of advertisements [Yasuzaki, Para 62, MFP 200 confirms/determines the time that has elapsed from the start of the transmission of the advertising signal]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim to determine an elapsed time from a start of the 
The combination of Kim and Yasuzaki does not specify on the basis of the elapsed time from the start of the sending of the plurality of advertisements determined, change a time interval between sending of successive advertisements of the plurality of advertisements and a transmission power used in sending one or more advertisements of the plurality of advertisements.
However in analogous art, Lang teaches on the basis of the elapsed time from the start of the sending of the plurality of advertisements determined, change a time interval between sending of successive advertisements of the plurality of advertisements and a transmission power used in sending one or more advertisements of the plurality of advertisements [Lang, Para 46 and Para 51-52, The mode of advertising including the advertising rate and transmit power is dynamically changed over time]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processing system of Kim and Yasuzaki to change a time interval between sending of successive advertisements of the plurality of advertisements and a transmission power used in sending one or more advertisements of the plurality of advertisements on the basis of the elapsed time from the start of the sending of the plurality of advertisements determined as taught by Lang in order to improve the performance and battery life of the Bluetooth low energy-based devices.

Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over 9532312 by Kim et al. in view of U.S. Pub. No. 20180006746 by Yasuzaki and further view of U.S. Pub. No. 20190387473 by Lang et al  and U.S. Patent No. 9462623 by Jakusovszky et al.
As to Claim 3, Kim modified by Yasuzaki and Lang teaches the wireless communication device according to claim 1.
The combination of Kim, Yasuzaki and Lang does not specify wherein the processor is configured to: determine a connection category that indicates a purpose of connecting to the another wireless communication device on the basis of an operation received from a user or a predetermined timing; and on the basis of the connection category determined and the elapsed time determined, change the time interval and the transmission power.
However in analogous art, Jakusovszky teaches wherein the processor is configured to: determine a connection category that indicates a purpose of connecting to the another wireless communication device on the basis of an operation received from a user or a predetermined timing [Jakusovszky, The verification element detects situations in which a continued and frequent broadcasting of the advertising packet is substantially useless. In addition, the verification element ascertains a state variable of the BLE device, wherein the state variable may represent any relevant status of the BLE device and/or its components as disclosed in Col 3, Lines 5-23]; and on the basis of the connection category determined and the elapsed time determined, change the time interval and the transmission power [Jakusovszky, The time intervals between successive advertising packets as well as the broadcasting power are modified based on various situations as disclosed in Col 3, Lines 39-46]. 

As to Claim 4, Kim modified by Yasuzaki, Lang and Jakusovszky teaches the wireless communication device according to claim 1,
wherein the processor is configured to lengthen the time interval and reduce the transmission power as the elapsed time determined increases [Jakusovszky, The time intervals between successive advertising packets as well as the broadcasting power are modified based on various situations as disclosed in Col 3, Lines 39-46 AND The time interval between successively broadcast advertising packets is extended or shortened depending on the ascertainment of the predefined condition as disclosed in Col 7, Lines 17-20].
As to Claim 5, Kim modified by Yasuzaki, Lang and Jakusovszky teaches the wireless communication device according to claim 1, 
wherein the processor is configured to shorten the time interval and increase the transmission power as the elapsed time determined increases [Jakusovszky, The time intervals between successive advertising packets as well as the broadcasting power are modified based on various situations as disclosed in Col 3, Lines 39-46 AND The time interval between successively 
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable 9532312 by Kim et al. in view of U.S. Pub. No. 20180006746 by Yasuzaki and further view of U.S. Pub. No. 20190387473 by Lang et al, U.S. Patent No. 9462623 by Jakusovszky and PG PUB No. 20190014366 by Igarashi .
As to Claim 6 Kim modified by Yasuzaki and Lang teaches the wireless communication device according to claim 1, 
The combination of Kim, Yasuzaki and Lang does not specify the first pattern being a pattern in which the predetermined time interval is a first time interval and the transmission power is a first power, the second pattern being a pattern in which the predetermined time interval is a second time interval that is shorter than the first time interval and the transmission power is a second power that is greater than the first power.
However in analogous art, Jakusovszky teaches the first pattern being a pattern in which the predetermined time interval is a first time interval and the transmission power is a first power, the second pattern being a pattern in which the predetermined time interval is a second time interval that is shorter than the first time interval and the transmission power is a second power that is greater than the first power [Jakusovszky, Depending on the a predefined condition being met or not the advertising packets are broadcast with either a default or modified schedule as disclosed in Fig. 3 and Col 8, Lines 4-17 AND the broadcasting power may be altered in for each schedule as discloses in Col 3, Lines 39-46].

The combination of Kim, Yasuzaki, Lang and Jakusovszky does not specify wherein the processor changes between a first pattern and a second pattern in an alternating manner every predetermined period.
However in analogous art, Igarashi teaches wherein the processor changes between a first pattern and a second pattern in an alternating manner every predetermined period [Igarashi, Alternately outputting a broadcasting program and an advertisement as disclosed in Para 299 and Fig. 5].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Kim, Yasuzaki, Lang and Jakusovszky such that wherein the processor changes between a first pattern and a second pattern in an alternating manner every predetermined period as taught by  Igarashi in order to improve transmitting and receiving a content with users [Igarashi, Para 5-6].
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over 9532312 by Kim et al. in view of U.S. Pub. No. 20180006746 by Yasuzaki and further view of U.S. Pub. No. 20190387473 by Lang et al  and PG PUB No. 20140365953 by Zambetti et al.
As to Claim 7, Kim modified by Yasuzaki and Lang teaches an electronic timepiece comprising: the wireless communication device according to claim 1,
The combination of Kim, Yasuzaki and Lang does not specify a clock circuit configured to keep current time, and a display configured to display the current time kept by the clock circuit.
However in analogous art, Zambetti teaches a clock circuit configured to keep current time, and a display configured to display the current time kept by the clock circuit [Zambetti, User interface display 400 displays the current time 404 as disclosed in Fig. 4A] 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Kim, Yasuzaki and Lang such that a clock circuit is configured to keep current time, and a display is configured to display the current time kept by the clock circuit as taught by Zambetti in order to improve the user experience while using wireless user devices [Zambetti, Para 3-4].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646